Citation Nr: 0512106	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Eligibility for Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38 of the United States 
Code.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to October 
1984.  He died in November 1999.  The appellant is his 
surviving spouse.


This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in San Diego, 
California.  In addition, the RO determined that the 
veteran's other than honorable discharge from service from 
December 1980 to October 1984 is dishonorable for VA purposes 
and is a bar to all VA benefits pertaining to that period.


FINDINGS OF FACT

1.  The veteran's discharge from service for the period of 
December 1980 to October 1984 is considered dishonorable for 
VA purposes.

2.  The evidence does not show that the veteran was insane at 
the time he committed the acts resulting in his discharge 
from service for the period of December 1980 to October 1984.

3.  The veteran died in November 1999;  the cause of death is 
listed as died during open-heart surgery. 

4.  There is no evidence of heart or cardiovascular problems 
in service or within one year following active duty service.  

5.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.

6.  The veteran did not have a permanent total service-
connected disability at the time of his death, nor did he die 
as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2004).

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established. 38 C.F.R. § 3.807 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the agency of original jurisdiction 
provided the appellant with notice of the passage of the VCAA 
or the duty to notify her regarding her claim in April 2001, 
prior to the agency decision in April 2002.  The VA fully 
notified the appellant of what is required to substantiate 
such claim in the notification letter.  The VCAA letter along 
with the November 2003 statement of the case notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes service medical records, 
service records, witness statements, and statements from the 
appellant.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).  Here, the Board finds that an examination is 
not necessary to decide claim.

Background

Certificate of death indicates that the veteran died in 
November 1999.  The cause of death was noted as died during 
open-heart surgery.  Appellant is claiming service connection 
for the cause of death and Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38 of the United States 
Code.  Before determining both issues on appeal, the Board 
must determine the active duty period recognized for purposes 
of awarding VA benefits.  

Active Duty Service 

The record shows that the veteran served from July 1977 to 
June 1980 and again from December 1980 to October 1984.  
However, service records demonstrate that the veteran had 
three non-judicial punishments during his enlistment period 
from December 1980 to October 1984.  Two violations were for 
unauthorized leave of absence, one for four days and the 
other for seven days, and breaking restriction.  The third 
violation was for disobeying a lawful order.  He was 
separated from service in October 1984 with an other than 
honorable discharge for a pattern of misconduct.  

Based upon the above information, the RO in an Administrative 
Decision dated in May 2002 that the veteran's service from 
December 1980 to October 1984 showed a pattern of willful and 
persistent misconduct as defined in 38 C.F.R. § 3.12(d)(4) 
and that his period of service is dishonorable for VA benefit 
purposes.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  

A discharge under honorable conditions is binding on the VA 
as to the character of discharge.  38 C.F.R. § 3.12(a).  The 
appellant's undesirable discharge from service was under 
other than honorable conditions.  Therefore, the character of 
the appellant's discharge is not binding on VA.

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions: (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  

In this case, the veteran's nonjudicial punishments for 
unauthorized absence, disobeying lawful orders, and breaking 
restriction shows a pattern of willful and persistent 
misconduct under 38 C.F.R. § 3.12(d)(4).  The appellant 
asserted that the veteran was insane at the time he committed 
the offenses in question.  Under 38 C.F.R. § 3.12(b), the 
veteran's discharge in this case does not bar the payment of 
VA benefits if it were found that he veteran was insane at 
the time he committed the offenses.  

Service medical records, however, are negative for clinical 
findings demonstrating the veteran's inability to know right 
from wrong based upon a mental disability.  A March 1984 
treatment record noted complaints of chest pain and 
headaches.  Examination revealed normal heart and lung 
examination.  The examiner noted that the veteran appeared to 
be depressed due to his divorce and not being able to see his 
children.  He denied suicidal or homicidal tendencies.  The 
examiner determined that the veteran had chest pain secondary 
to depression, anxiety, and alcohol consumption.  Records 
from June 1984 indicate that the veteran was referred to a 
psychiatric evaluation.  The June 1984 examination report 
noted that the veteran indicated that he would kill himself 
to teach them.  The examination report noted that the veteran 
had alcohol problems as well as professional and personal 
problems.  The examiner diagnosed the veteran as having 
situational reaction and not suicidal tendencies.  Report of 
Medical Examination dated in October 1984 showed that 
clinical evaluation of the veteran's psychiatric condition 
was normal.  No chronic psychiatric evaluation was noted on 
the exam.  

In summary, the service medical records show a one-time 
diagnosis of depression and anxiety, but no diagnosable 
condition demonstrating that the veteran was insane, or lost 
the ability to know right from wrong at the time he committed 
the above offenses.  Therefore, the competent medical 
evidence fails to show that the veteran was insane at the 
time of the commission of the above in-service offenses.  

The appellant and the veteran's sister also essentially 
asserted in written statements to the RO that the veteran had 
mental problems in service and that his mental problems were 
the reason for the acts of insubordination.  The appellant 
and the veteran's sister are competent as laypersons to 
report that on which they have personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that either person has specialized medical 
knowledge, thus they are not competent to offer medical 
opinion as to cause or etiology of the claimed psychiatric 
disorders.  See Grottveit v. Brown, 5 Vet. App. at 93 (1993);  
Espiritu v. Derwinski , 2 Vet. App. 492, 494-495 (1992).  

Based upon the above information, the Board finds that for VA 
purposes, the veteran's active duty service is from July 1977 
to June 1980 and not including service from December 1980 to 
October 1984.  38 C.F.R. § 3.312(d).  In other words, 
appellant remains eligible to receive the benefits she 
applied for and are on appeal at this time.  However, the 
evidence considered during active duty service is limited to 
July 1977 to June 1980 and does not include December 1980 to 
October 1984.  

Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

At the time of his death, the veteran was not service-
connected for any disease or disorders, nor did he have a 
service-connection claim pending before VA.  The veteran died 
during open-heart surgery.  Service medical records are 
negative for any problems with the veteran's heart or 
circulatory system.  Report of Medical History dated in June 
1980 noted that the veteran checked "no" for having had or 
currently having shortness of breath, pain or pressure in 
chest, heart trouble, or high or low blood pressure.  Report 
of Medical Examination dated in June 1980 indicated that the 
veteran lungs and chest, heart, and vascular system were 
normal on clinical evaluation.  No diagnosis involving heart 
problems were noted on examination.  Moreover, reenlistment 
examination dated in December 1980 noted normal clinical 
evaluation of the lungs and chest, heart, and vascular 
system.  

Review of the record shows no post-service medical records, 
other than the Certificate of Death, and appellant has not 
identified any post-service medical records to review.  While 
the service medical records from December 1980 to October 
1984 are not recognized for establishing a basis for service 
connection (38 C.F.R. § 3.312), the Board notes that these 
records are also negative for any competent clinical findings 
involving any heart trouble.  In short, there is no competent 
medical evidence in the record showing in any way that the 
veteran's operation on his heart was in any way related to 
his active duty service or that he had any cardiovascular 
problems in service or within a year following service.  
38 C.F.R. §§ 3.307, 3.309 (2004). 

In her substantive appeal, the appellant asserted that the 
veteran's bipolar disorder and alcoholism started in service.  
These problems caused him not to know to run from gang 
fights, resulting in heart problems and quadriplegia.  The 
appellant is competent as a layperson to report that on which 
she has personal knowledge.  See Layno, supra.  However, 
there is no evidence of record that she has specialized 
medical knowledge, thus she is not competent to offer medical 
opinion as to cause or etiology of the veteran's death.  See 
Grottveit, supra;  Espiritu, supra.  There is no competent 
medical evidence of record to support appellant's assertions 
that the veteran's active duty service was in any way related 
to the cause of his death.  

In summary, there is no evidence of heart problems during 
active duty service, or many years after service.  There is 
no competent medical evidence relating heart problems to his 
active duty service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a finding of 
service connection for the cause of death.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim 
is denied.

Chapter 35 Dependents Educational Assistance (DEA)

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807 (2004).

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA requires that the veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has been service connected).

At the time of the veteran's death, the veteran did not die 
in service, nor did he have a permanent total service-
connected disability.  Indeed, the veteran had no service-
connected disabilities at the time of his death.  In 
addition, service connection for the cause of his death has 
not been demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Eligibility for DEA benefits, accordingly, is denied as 
a matter of law.



ORDER

Entitlement to service connection for the cause of death is 
denied. 

The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


